       Case 1:19-cv-08529-JSR Document 1 Filed 09/13/19 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                   x
MEILECH STEIN,                     :   Civil Action No.:
                                   :
                       Plaintiff,  :
      vs.                          :
                                   :   COMPLAINT FOR VIOLATIONS OF THE
EQUIFAX INFORMATION SERVICES,      :   FAIR CREDIT REPORTING ACT
LLC, EXPERIAN INFORMATION          :
SOLUTIONS, INC., TRANS UNION, LLC, :   DEMAND FOR JURY TRIAL
AMERICAN EXPRESS CO. and CITIBANK, :
N.A.,                              :
                      Defendants.  :
                                   :
                                   :
                                   x
            Case 1:19-cv-08529-JSR Document 1 Filed 09/13/19 Page 2 of 14



       Plaintiff Meilech Stein (“Plaintiff”) brings this action on an individual basis for damages

under the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”), seeking statutory and

other damages against defendants named herein, and alleges based upon the personal knowledge

of Plaintiff, the investigation of counsel and upon information and belief, as follows:

                                  NATURE OF THE ACTION

       1.       Plaintiff suffered harm as a result of false and inaccurate information published by

defendants Equifax Information Services, LLC (“Equifax”), Experian Information Solutions, Inc.

and Trans Union, LLC (“TransUnion”), consumer reporting agencies (“CRAs”) as defined under

15 U.S.C. § 1681a(f) (collectively, “CRA Defendants”).

       2.       Through the publication of consumer background reports, as that term is defined

by 15 U.S.C. § 1681a(d), CRA Defendants have been reporting inaccurate information about

Plaintiff’s consumer background to numerous credit companies and persons, both known and

unknown – including the reporting of Plaintiff’s account balances, improper past due amounts and

improper “Scheduled Payment Amounts” with respect to cards issued by defendants American

Express Co. (“Amex”) and Citibank, N.A. (“Citi”) (collectively, “Furnisher Defendants”).

       3.       Despite receiving letters from Plaintiff, or notice thereof, disputing account

balances, improper past due amounts and improper “Scheduled Payment Amounts”, both CRA

Defendants and Furnisher Defendants (collectively, “Defendants”) willfully, intentionally,

recklessly and/or negligently continued to report such inaccurate information and failed to, at a

minimum, mark the Citi account as disputed.

       4.       Egregiously, CRA Defendants failed to delete the inaccurate information

notwithstanding the fact that Plaintiff disputed the materially misleading inaccuracies in writing

via CRA Defendants’ established mechanisms and procedures to dispute consumer credit

information.


                                                -1-
            Case 1:19-cv-08529-JSR Document 1 Filed 09/13/19 Page 3 of 14



       5.       Upon receipt of Plaintiff’s disputes, CRA Defendants were legally required to: (i)

conduct a reasonable investigation or re-investigation into all the circumstances surrounding the

dispute; and (ii) when and if appropriate, remove any inaccurate information following the

performance of the reasonable investigation. At a minimum, CRA Defendants were required to

mark the status of the Citi tradeline/account as disputed on the consumer’s background reports,

but many failed to do so.

       6.       Furnisher Defendants received notice from CRA Defendants that Plaintiff disputed

the inaccuracies alleged herein on Plaintiff’s consumer background reports. Furnisher Defendants

failed to conduct a reasonable investigation with respect to the disputed information within 30 to

45 days and failed to mark the Citi account as disputed.

       7.       Defendants willfully, intentionally, recklessly and negligently failed to do any of

the above actions in violation of the FCRA, § 1681 et seq. of Title 15 of the United States Code,

including § 1681e(b), which obligated CRA Defendants to instate and follow reasonable

procedures and policies to ensure maximum possible accuracy in consumer background reports.

CRA Defendants willfully, intentionally, recklessly and negligently violated § 1681i, which

required them to perform a reasonable investigation to remove the inaccurate information after

receiving Plaintiff’s dispute letters. After receiving notice of Plaintiff’s disputes from CRA

Defendants, Furnisher Defendants failed to conduct a reasonable investigation with respect to the

disputed information in violation of § 1681s-2(b) and many failed to mark some of the accounts

as disputed.

       8.       Plaintiff brings this action in order to recover, inter alia, statutory damages, pre-

judgment and post-judgment interest, and reasonable attorneys’ fees and expenses for injuries

suffered as a result of Defendants’ misconduct. Defendants’ erroneous reporting of inaccurate




                                                -2-
            Case 1:19-cv-08529-JSR Document 1 Filed 09/13/19 Page 4 of 14



information in Plaintiff’s consumer background reports continues to affect Plaintiff’s

creditworthiness and credit score. As a result of Defendants’ misconduct, Plaintiff has suffered a

decreased credit score, the loss of ability to purchase and benefit from credit, and the mental and

emotional pain, anguish, humiliation and embarrassment of erroneous credit reports.

                                 JURISDICTION AND VENUE

       9.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

pursuant to 15 U.S.C. § 1681p, which states that “[a]n action to enforce any liability created under

this title may be brought in any appropriate United States district court, without regard to the

amount in controversy…”

       10.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

Plaintiff

       11.      Plaintiff Meilech Stein is a resident of Brooklyn, NY and qualifies as a “consumer”

as that term is defined under 15 U.S.C. § 1681a(c). Plaintiff is an individual (and not an entity).

Defendants

       12.      Defendant Equifax Information Services, LLC is a consumer reporting agency that

regularly conducts business in this judicial district. Defendant Equifax has a principal place of

business located at 1550 Peachtree Street, NW, Atlanta, GA 30309, is registered to do business in

the State of New York, and may be served with process upon The Corporation Service Company,

its registered agent for service of process at 80 State Street, Albany, NY, 12207. Defendant

Equifax Information Services, LLC, is a subsidiary of Equifax, Inc. Defendant qualifies as a

“consumer reporting agency” under 15 U.S.C. § 1681a(f) and by contractual agreement disbursed

consumer background reports for remuneration to third parties.




                                                -3-
          Case 1:19-cv-08529-JSR Document 1 Filed 09/13/19 Page 5 of 14



        13.     Defendant Experian Information Solutions, Inc. is a consumer reporting agency that

regularly conducts business in this judicial district. Defendant Experian has a principal place of

business located at 475 Anton Boulevard, Costa Mesa, CA 92626, is registered to do business in

the State of New York, and may be served with process upon CT Corporation, its registered agent

for service of process at 111 8th Avenue, New York, NY, 10011. Defendant qualifies as a

“consumer reporting agency” under 15 U.S.C. § 1681a(f) and by contractual agreement disbursed

Plaintiff’s consumer background reports for remuneration to third parties.

        14.     Defendant Trans Union, LLC is a consumer reporting agency that regularly

conducts business in this judicial district. Defendant Trans Union, LLC has a principal place of

business located at 555 West Adams, Chicago, IL 60661, is registered to do business in the State

of New York and may be served with process upon Prentice Hall Corp. Systems, Inc. (registered

agent for service of process at 80 State Street, Albany, NY 12207). Defendant qualifies as a

“consumer reporting agency” under 15 U.S.C. § 1681a(f) and by contractual agreement disbursed

Plaintiff’s consumer background reports for remuneration to third parties.

        15.     Defendant American Express Company is a publicly traded, globally integrated

payments company that provides customers and businesses around the world with access to

financial products and services, including charge and credit card products. Amex earned over $40

billion in revenues in 2018. Amex has its principal place of business located in this judicial district

at 200 Vesey Street, New York, NY 10285. Defendant Amex qualifies as a “furnisher” of credit

information as that term is used in 15 U.S.C. § 1681s-2(b).

        16.     Defendant Citibank, N.A. is a subsidiary of Citigroup, Inc. – one of the world’s

largest financial institutions with its principal place of business in this judicial district at 399 Park

Avenue New York, NY 10022 – and provides commercial and consumer banking products and




                                                  -4-
          Case 1:19-cv-08529-JSR Document 1 Filed 09/13/19 Page 6 of 14



services. It offers checking accounts, savings accounts, certificates of deposit, and individual

retirement accounts and rollovers, credit cards. Defendant Citi further offers lending products and

investment products and provides business and small business banking products, cash

management, treasury management, and merchant services. Defendant Citi qualifies as a

“furnisher” of credit information as that term is used in 15 U.S.C. § 1681s-2(b) and has a principal

place of business located at 701 East 60th Street North, Sioux Falls, SD 57104.

                               SUBSTANTIVE ALLEGATIONS

The FCRA

       17.     As described below, Congress enacted § 1681 et seq. of Title 15 of the United States

Code, which § 1681(a) states as follows:

        “The banking system is dependent upon fair and accurate credit reporting.
       Inaccurate credit reports directly impair the efficiency of the banking system, and
       unfair credit reporting methods undermine the public confidence which is essential
       to the continued functioning of the banking system.

       (2) An elaborate mechanism has been developed for investigating and evaluating
       the credit worthiness, credit standing, credit capacity, character, and general
       reputation of consumers.

       (3) Consumer reporting agencies have assumed a vital role in assembling and
       evaluating consumer credit and other information on consumers.

       (4) There is a need to insure that consumer reporting agencies exercise their grave
       responsibilities with fairness, impartiality, and a respect for the consumer’s right
       to privacy.

       (Emphasis added).

       18.     The FCRA mandates CRAs to adhere to the following twin duties: (i) to assure

maximum possible accuracy of information when preparing consumer reports and to set up

reasonable policies procedures to maintain compliance with this minimum reporting standard; and

(ii) to reinvestigate the facts and circumstances surrounding a dispute by consumers and to




                                               -5-
          Case 1:19-cv-08529-JSR Document 1 Filed 09/13/19 Page 7 of 14



appropriately and timely correct any inaccuracies, including by quickly notifying the furnisher and

any other parties in the distribution chain of the disputed inaccuracies.

       19.     CRA Defendants compile, maintain and report information concerning Plaintiff’s

creditworthiness, credit-standing, credit capacity, character and general reputation. That

information is then made available for use by third parties in credit transactions involving

consumers. Plaintiff and consumers have a legally protected interest in CRA Defendants fulfilling

their respective duties under the FCRA, so that the information reported and maintained by

Defendants is done fairly, to support maximum levels of confidentiality, accuracy and relevancy.

       20.     Furnishers, after receiving notice of a consumer’s dispute from a CRA that

information was inaccurate are required to conduct a reasonable investigation with respect to the

disputed information. When and if appropriate, furnishers are obligated to remove any inaccurate

information following the performance of the reasonable investigation. At a minimum, furnishers

and CRAs are required to mark the status of the tradeline/account as disputed on the consumer’s

background reports.

Amex

       21.      Upon information and belief, on a date better known to CRA Defendants,

consumer background reports were issued by CRA Defendants concerning Plaintiff that included

inaccurate information as to an improper “Scheduled Payment Amount” in connection with an

Amex card account.

       22.     CRA Defendants inaccurately reported in Plaintiff’s consumer background reports

the improper “Scheduled Payment Amount” on the account. On June 26, 2019, Plaintiff sent letters

to CRA Defendants disputing the accuracy of the reporting of the improper “Scheduled Payment

Amount.” The Scheduled Payment Amount field on Plaintiff’s consumer background reports

should, however, not contain any information once the account is charged off. Plaintiff no longer


                                                -6-
          Case 1:19-cv-08529-JSR Document 1 Filed 09/13/19 Page 8 of 14



had an obligation to make monthly payments to Defendant, as the account was charged off. This

inaccuracy misleadingly provides the appearance that the account is opened, when in fact it was

not. This inaccuracy also misleads prospective lenders into believing that the consumer has an

obligation to pay a monthly amount to Defendant, when that is not so, ultimately giving the

perception that Plaintiff’s overall disposable monthly income is less than it really is.

       23.     Upon information and belief, CRA Defendants notified Defendant Amex about

Plaintiff’s disputes. Upon receipt of the disputes by CRA Defendants, Defendant Amex failed to

conduct a reasonable investigation and correct the inaccurate information on Plaintiff’s consumer

background reports.

Citi

       24.     Upon information and belief, on a date better known to CRA Defendants, consumer

background reports were issued by CRA Defendants concerning Plaintiff that included inaccurate

information as to the account balance, past due amount and improper “Scheduled Payment

Amount” in connection with a card account issued by Citibank, N.A.

       25.     CRA Defendants inaccurately reported Plaintiff’s card account balance, the past

due amount, and an improper “Scheduled Payment Amount” on the account. On June 26, 2019,

Plaintiff sent letters to CRA Defendants disputing the accuracy of the reporting of: (i) the account

balance; (ii) the past due amount on the charged off account, including discrepancies between the

account balance and the amount past due; and (iii) an improper “Scheduled Payment Amount”

(with respect to Defendant Equifax). The Scheduled Payment Amount field on Plaintiff’s

consumer background reports should, however, not contain any information once the account is

charged off. Plaintiff no longer had an obligation to make monthly payments to Defendant, as the

account was charged off. This inaccuracy misleadingly provides the appearance that the account

is opened, when in fact it was not. This inaccuracy also misleads prospective lenders into believing


                                                -7-
             Case 1:19-cv-08529-JSR Document 1 Filed 09/13/19 Page 9 of 14



that the consumer has an obligation to pay a monthly amount to Defendant, when that is not so,

ultimately giving the perception that Plaintiff’s overall disposable monthly income is less than it

really is.

        26.      Upon information and belief, CRA Defendants notified Defendant Citi about

Plaintiff’s disputes. Upon receipt of the disputes by CRA Defendants, Defendant Citi failed to

conduct a reasonable investigation and correct the inaccurate information on Plaintiff’s consumer

background reports.

        27.      Egregiously, Defendant Citi failed to mark the account as disputed in Plaintiff’s

consumer background reports issued by Equifax and TransUnion.

Plaintiff suffered harm from CRA Defendants’ willful, intentional, reckless and/or
negligent misconduct

        28.      CRA Defendants have been reporting inaccurate information about Plaintiff’s

consumer background to numerous credit companies and persons, both known and unknown,

through the publication of consumer background reports.

        29.      The inaccurate information includes the nature of at least one of Plaintiff’s

tradelines/accounts as well as personal identifying information, including Plaintiff’s Amex and

Citi card accounts.

        30.      This inaccurate information negatively reflects upon Plaintiff, Plaintiff’s credit

repayment history, Plaintiff’s financial responsibility as a consumer and overall credit worthiness.

After noticing the inaccuracies reported by CRA Defendants, Plaintiff disputed the inaccuracies in

writing via CRA Defendants’ established mechanisms and procedures to dispute consumer credit

information. Despite being placed on notice of the inaccuracies, CRA Defendants have sent

Plaintiff correspondence indicating their intent to continue reporting the inaccurate information




                                                -8-
           Case 1:19-cv-08529-JSR Document 1 Filed 09/13/19 Page 10 of 14



and the inaccurate information continues to be published in Plaintiff’s consumer background

reports.

        31.     Upon information and belief, CRA Defendants contacted Furnisher Defendants and

notified them of the dispute. As part of any reasonable or even rudimentary investigation or re-

investigation, CRA Defendants should have then sent all the relevant evidence/facts to Furnisher

Defendants and further contacted other third parties that would have been able to corroborate the

facts averred in Plaintiff’s dispute. CRA Defendants could have also requested information from

these companies, including credit applications and other relevant documents and things, or

contacted Plaintiff to follow up with additional information requests. CRA Defendants willfully,

intentionally, recklessly and negligently failed to take any of these steps subsequent to Plaintiff’s

disputes, importantly, failed to perform any reasonable investigation and ultimately failed to

remove the inaccurate information.

CRA Defendants failed to maintain adequate policies and procedures

        32.     Defendant systematically violated the FCRA by failing to adhere to and maintain

reasonable procedures to assure the maximum possible accuracy of information in the consumer

background reports they publish.

        33.     Upon receipt of Plaintiff’s dispute, CRA Defendants were legally required to: (i)

conduct a reasonable investigation or re-investigation into all the circumstances surrounding the

dispute; and (ii) when and if appropriate, remove any inaccurate information following the

performance of the reasonable investigation. At a minimum, CRA Defendants were required to

mark the status of the Citi tradeline/account as disputed on the consumer’s background reports,

but failed to do so.




                                                -9-
         Case 1:19-cv-08529-JSR Document 1 Filed 09/13/19 Page 11 of 14



       34.      CRA Defendants failed to take any of these steps in violation of the FCRA and

Plaintiff is entitled to damages. Plaintiff has suffered actual damages through harm to his consumer

background reputation and overall credit score.

                                     CAUSES OF ACTION

                                            COUNT I

    Against CRA Defendants for Violations of the FCRA, 15 U.S.C. §§ 1681e and 1681i

       35.      Plaintiff incorporates by reference the preceding allegations as though fully set

forth herein.

       36.      The relevant subparts for FCRA claims under 15 U.S.C. § 1681e is 15 U.S.C. §

1681e(b). More specifically, 15 U.S.C. § 1681e(b) requires that:

       Whenever a consumer reporting agency prepares a consumer report it shall follow
       reasonable procedures to assure maximum possible accuracy of the information
       concerning the individual about whom the report relates.

       37.      Under 15 U.S.C. § 1681i, inter alia:

       (a)      Reinvestigations of Disputed Information

       (1)      Reinvestigation Required

       In general. …if the completeness or accuracy of any item of information contained
       in a consumer’s file at a consumer reporting agency is disputed by the consumer
       and the consumer notifies the agency directly, or indirectly through a reseller, of
       such dispute, the agency shall, free of charge, conduct a reasonable
       reinvestigation to determine whether the disputed information is inaccurate and
       record the current status of the disputed information, or delete the item from the
       file in accordance with paragraph (5), before the end of the 30-day period beginning
       on the date on which the agency receives the notice of the dispute from the
       consumer or reseller.

       (2) Prompt Notice of Dispute to Furnisher of Information

       (A) In general. Before the expiration of the 5-business-day period beginning on
       the date on which a consumer reporting agency receives notice of a dispute from
       any consumer or a reseller in accordance with paragraph (1), the agency shall
       provide notification of the dispute to any person who provided any item of
       information in dispute, at the address and in the manner established with the



                                               - 10 -
         Case 1:19-cv-08529-JSR Document 1 Filed 09/13/19 Page 12 of 14



       person. The notice shall include all relevant information regarding the dispute that
       the agency has received from the consumer or reseller.

       (Emphasis added).

       38.      In violation of §§ 1681e(b) and 1681(i), CRA Defendants failed to follow

reasonable procedures to ensure maximum possible accuracy of the information attributable to

Plaintiff, by reporting inaccurate information in Plaintiff’s consumer background reports. Plaintiff

disputed the inaccurate information and still Defendants willfully, intentionally, recklessly and

negligently failed to perform a reasonable investigation to remove the inaccurate information.

       39.      In violation of §§ 1681n and 1681o, CRA Defendants’ conduct was a direct and

proximate cause of Plaintiff’s injury and is, therefore liable to Plaintiff for their negligent and

willful failures to follow reasonable policies and procedures. As a result of CRA Defendants’

violations of 15 U.S.C. §§ 1681e(b) and 1681i, Plaintiff suffered statutory and actual damages as

described herein and is entitled to recover actual damages and punitive damages, pursuant to 15

U.S.C. §§ 1681n and 1681o.

                                            COUNT II

     Against Furnisher Defendants for Violations of the FCRA, 15 U.S.C. §§ 1681s-2(b)

       40.      Plaintiff incorporates by reference the preceding allegations as though fully set

forth herein.

       41.      Under 15 U.S.C. § 1681s-2(b), inter alia:

       After receiving notice pursuant to 15 U.S.C. § 1681i(a)(2) of a dispute with regard
       to the completeness or accuracy of any information provided by a person to a
       consumer reporting agency, the person shall –

       (A) conduct an investigation with respect to disputed information;

       (B) review all relevant information provided by the consumer reporting agency
           pursuant to § 1681i(a)(2) of this title;

       (C) report the results of the investigation to the consumer reporting agency; [and]


                                               - 11 -
         Case 1:19-cv-08529-JSR Document 1 Filed 09/13/19 Page 13 of 14



       (D) if the investigation finds that the information is incomplete or inaccurate, report
           those results to all other consumer reporting agencies to which the person
           furnished the information…

       (Emphasis added).

       42.     Furnisher Defendants failed to conduct a timely and reasonable investigation of

Plaintiff’s dispute after receiving notice from CRA Defendants concerning Plaintiff’s disputes.

Furnisher Defendants have further willfully, intentionally, recklessly and/or negligently continued

to report such inaccurate information to CRA Defendants, and have failed to, at a minimum, mark

the Citi account as disputed.

       43.     Instead of removing the inaccurate information, Furnisher Defendants improperly

claim that the inaccurate information is verified and verified the inaccurate information to CRA

Defendants in response to Plaintiff’s disputes.

       44.     Furnisher Defendants’ conduct was a direct and proximate cause in causing the

damages suffered by Plaintiff. As a result of Furnisher Defendants’ misconduct complained about

herein, Plaintiff has suffered actual damages in the form of lost credit opportunities, harm to credit

reputation and credit score and emotional distress.

       45.     As a result of Furnisher Defendants’ misconduct, Plaintiff is entitled to statutory,

actual and punitive damages pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands a judgment:

       A.      awarding Plaintiff statutory money damages, actual damages and punitive

damages, including pre-judgment and post-judgment interest;

       B.      awarding attorneys’ fees and costs, and other relief; and

       C.      awarding such other relief as to this Court may seem just and proper.




                                                  - 12 -
       Case 1:19-cv-08529-JSR Document 1 Filed 09/13/19 Page 14 of 14



                                       JURY DEMAND

      Plaintiff demands a trial by jury.

DATED: September 13, 2019                  COHEN & MIZRAHI LLP
                                           EDWARD Y. KROUB


                                                           /s/ Edward Y. Kroub
                                                          EDWARD Y. KROUB

                                           DANIEL C. COHEN
                                           EDWARD Y. KROUB
                                           300 Cadman Plaza West, 12th Floor
                                           Brooklyn, NY 11201
                                           Telephone: 929/575-4175
                                           929/575-4195 (fax)
                                           dan@cml.legal
                                           edward@cml.legal

                                           Attorneys for Plaintiff




                                            - 13 -
